       Case 1:20-cv-00240-NONE-SAB Document 70 Filed 01/22/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   RONDEL DELBERT GARDNER,                         )   Case No.: 1:20-cv-00240-NONE-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   FINDINGS AND RECOMMENDATION
13          v.                                           RECOMMENDING PLAINTIFF’S MOTION
                                                     )   FOR DEFAULT JUDGMENT BE
14                                                   )   DENIED
     GAVIN NEWSOM, et.al.,
                                                     )
15                                                   )   (ECF No. 68)
                    Defendants.                      )
16                                                   )

17          Plaintiff Rondel Delbert Gardner is proceeding in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s motion for default judgment, filed January 21, 2021.

20                                                       I.

21                                                DISCUSSION

22          Here, as best the Court can decipher, Plaintiff seeks entry of default judgment as to his alleged

23   due process claim. Plaintiff’s motion is deficient both procedurally and substantively. Procedurally,

24   obtaining a default judgment requires adherence to a two-step process. Eitel v. McCool, 782 F.2d

25   1470, 1471 (9th Cir. 1986). A party seeking a default judgment must first receive an entry of default

26   from the clerk of court. Id. (citing Fed. R. Civ. P. 55(a)). Second, the party must move the court for
27   default judgment pursuant to Rule 55(b). Id.; Lack v. Rustick, No. CV 06-2204-PHX-MHM, 2008 WL

28   268712, at *1 (D. Ariz. Jan. 28, 2008). Here, there is no evidence that plaintiff has ever sought or

                                                         1
      Case 1:20-cv-00240-NONE-SAB Document 70 Filed 01/22/21 Page 2 of 2



1    obtained an entry of default from the Clerk of Court. Thus, there is no basis upon which to grant

2    Plaintiff's motion for default judgment.

3             In addition to not complying with the requirements of Rule 55, Plaintiff's motion for a default

4    judgment lacks merit. Plaintiff is only entitled to a default judgment if Defendant failed “to plead or

5    otherwise defend.” Fed. R. Civ. P. 55. Here, Defendant filed a motion to dismiss pursuant to Rule

6    12(b)(6), thereby defending himself for purposes of Rule 55. (ECF No. 51.) Moreover, and critical to

7    Plaintiff’s request, Defendant’s motion to dismiss the due process claim was granted on January 8,

8    2021, and the claim was dismissed from the action. (ECF No. 66.) Therefore, Plaintiff's motion for

9    default judgment must denied.

10                                                       II.

11                                           RECOMMENDATION

12            Based on the foregoing, it is HEREBY RECOMMENDED that Plaintiff’s motion for default

13   judgment be denied.

14            This Findings and Recommendation will be submitted to the United States District Judge

15   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

16   after being served with this Findings and Recommendation, the parties may file written objections

17   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

18   Recommendation.” The parties are advised that failure to file objections within the specified time may

19   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

20   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

21
22   IT IS SO ORDERED.

23   Dated:     January 22, 2021
24                                                      UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                          2
